DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., U.S. 2017/0209726 A1.

1. 	A fire protection inspection method comprising: 
acquiring, by a fire protection inspection device, (see Hu, ¶ 3), basic information of at least one fire protection device, and sending the basic information to a remote device, (see Hu, ¶ 54)(operational status via wireless communication), wherein the basic information comprises location information and image information of the at least one fire protection device, (see Hu, abstract, ¶ 23); 
comparing, by the remote device, the basic information to preset standard information, (see Hu, ¶ 47)(These current profile(s) are then compared to the initial color profile and if sufficiently different then an alarm may be generated.); and
analyzing and summarizing, by the remote device, comparison results and generating an inspection report, (see Hu, abstract, ¶ 56-58)(disclosing fire extinguisher operational readiness inspections via sensors).

2. 	The fire protection inspection method of claim 1, wherein: 
the image information comprises one or more of an indicator of a pressure gauge, a brightness of the indicator, appearance characteristics of a safety pin, appearance characteristics of a nozzle, and appearance characteristics of a hose, (see Hu, abstract)(color profile determinations of a pressure gauge); and 
the inspection report comprises one or more of an inspection summary table, a scrap summary table, and an inspection information analysis table, (see Hu, fig. 8, ¶ 19, 38).

3. 	The fire protection inspection method of claim 1, wherein a method of acquiring the location information of the at least one fire protection device comprises: identifying, by the fire protection inspection device, a device identification code on the at least one fire protection device, wherein the device identification code comprises the location information of the at least one fire protection device, (see Hu, Abstract)(RFID).

4. 	The fire protection inspection method of claim 3, wherein: when the fire protection inspection device identifies the device identification code, the fire protection inspection device further acquires base information of the at least one fire protection device; and the base information comprises one or more of a date of manufacture of the at least one fire protection device, a validity period of the at least one fire protection device, a normal range of an indicator of a pressure gauge, a normal brightness of the indicator, normal appearance characteristics of a safety pin, normal appearance characteristics of a nozzle, normal appearance characteristics of a hose, a production date, location information, and a weight, (see Hu, Abstract)(monitoring the operational status of fire extinguishers through the utilization of optically sensed, color profile determinations of a pressure gauge positioned on the fire extinguisher as well as the utilization of vibrational, and location sensing devices).

5. 	The fire protection inspection method of claim 3, wherein:
when the fire protection inspection device acquires the basic information of the at least one fire protection device, the fire protection inspection device further acquires a real-time location of the fire protection inspection device and sends the real-time location to the remote device, (see Hu, ¶ 58)(wireless real-time locating systems (RTLS) that may employ wireless “tags” using RFID techniques which may advantageously communicate via WiFi technologies—or others—to identify the location of the tags).

6. 	The fire protection inspection method of claim 1, wherein before acquiring the basic information of the at least one fire protection device, the method further comprises: acquiring user information; wherein: the fire protection inspection device sends the user information with the basic information of the at least one fire protection device to the remote device, (see Hu, ¶ 55)(the server 808 may maintain a database of any number of monitoring apparatus such as that depicted by 804 and subsequently present to user(s) or operator(s) the operational status of any set of those apparatus).

As per claims 7-13, these claims contain the same or similar features as claims 1-6 rejected above.  Therefore the above rejections are applied against the remaining clams herein by reference.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR-20080081975-A, KR-101741974-B1, CN-109495533-A, US-20100295672-A1, US-20160335731-A1, US-20170209726-A1, US-20180089775-A1, and US-20180374330-A1.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627